           Case 1:19-cv-08119-VEC Document 24 Filed 11/29/19 Page 1 of 7
                                                                 Wiggin and Dana LLP                 Timothy A. Diemand
                                                                 437 Madison Avenue                  Michael L. Kenny, Jr.
                                                                 35th Floor                          212.551.2628
                                                                 New York, New York                  212.551.2888 fax
                                                                 10022                               tdiemand@wigginc.com
                                                                 www.wiggin.com                      mkenny@wiggin.com




By ECF

November 29, 2019

The Hon. Valerie E. Caproni
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
Room 240
New York, New York 10007

Re:      Alexion Pharmaceuticals, Inc. v. Therapure Biopharma, Inc., No. 19-cv-08119

Dear Judge Caproni:

Pursuant to the Notice of Initial Pretrial Conference (Dkt. 7), the Order adjourning the Initial
Pretrial Conference to December 6 (Dkt. 19), and Your Honor’s Individual Practice Rule 3, the
parties hereby respectfully submit this joint letter and the attached proposed Case
Management Plan.

      1. Statement of the Case

       Plaintiff’s Statement: This case arises out of out of the failure of defendant Therapure
Biopharma Inc. (“Therapure”) to refund amounts originally paid pursuant to a Master Services
Agreement (the “MSA”) and a Statement of Work dated January 10, 2017 (“SOW #1766”).
Despite confirming the debt and entering a repayment plan with plaintiff Alexion
Pharmaceuticals, Inc. (“Alexion”), Therapure has refused to pay the remaining outstanding
balance of $818,622.11.

       Alexion and Therapure entered the MSA effective December 4, 2015. The MSA
contemplated that Alexion would submit work orders to Therapure for the processing of
therapeutic protein product. SOW #1766 was executed by representatives of Alexion and
Therapure on January 23 and 24, 2017 respectively. Pursuant to SOW #1766, Therapure was
required to manufacture, during calendar year 2017, fourteen batches of a specified product
for Alexion. At the time SOW #1766 was executed, Therapure was holding a Deposit of
$1,863,225 from a prior order, Statement of Work #1656.

       Under SOW #1766, Therapure was to apply the $1,863,225 deposit from Statement of
Work #1656 (the “Deposit”) to SOW #1766. Therefore, “[n]o additional Deposit is required for
this SOW [1766].” SOW #1766 was terminated. Upon termination, there was a remaining
deposit balance of $1,818,622.11.



                         C O N N E C T I C U T I N E W Y O R K I P H I L A D E L P H I A I WA S H I N G TO N , D C I PA L M B E A C H
          Case 1:19-cv-08119-VEC Document 24 Filed 11/29/19 Page 2 of 7




November 29, 2019
Page 2




        In June 2018, Therapure confirmed that Alexion was owed a refund of $1,818,622.11.
In July 2018, Alexion accordingly sent a letter to Therapure demanding payment of the
$1,818,622.11 remaining deposit.

        In July 2018, Therapure’s Chief Financial Officer proposed the following repayment
plan:

        August 1, 2018 - $500,000
        September 1, 2018 - $500,000
        October 1, 2018 - $500,000
        November 1, 2018 – “the remaining balance” [$318,622.11]

        Despite making the August 1, 2018 and September 1, 2018 payments, Therapure
failed to make the October 1, 2018 payment for $500,000 and the November 1, 2018
payment for $318,622.11. In April 2019, Alexion again sent a demand letter to Therapure
seeking payment of the remaining amount due. Without any meaningful explanation,
Therapure has failed to make any of the required remaining payments.

       Alexion accordingly brought this action by filing a complaint (Dkt. 1) on August 30,
2019. The complaint asserts that Therapure is liable to Alexion for claims sounding in: (i)
breach of contract for Therapure’s breach of the MSA, SOW#1766, and the subsequent
payment plan (Count I); (ii) unjust enrichment for Therapure’s retention of the remaining
deposit owed to Alexion (Count II); and (iii) promissory estoppel for Therapure’s broken,
written promise to make repayment of the remaining deposit in installments to occur on
August 1, 2018, September 1, 2018, October 1, 2018 and November 1, 2018 (Count III).
Alexion seeks damages from Therapure totaling $818,622.11 together with pre-judgment
and post-judgment interest and the cost of collection including attorney’s fees.

         Therapure has not yet responded to the complaint. Allegedly “require[ing] more time
to investigate the underlying facts regarding the cancellation of the contract at issue in the
Complaint and to explore if there is an opportunity for meaningful settlement talks with
Plaintiff” (Dkt. 15), Therapure sought an extension of its pleading deadline on October 8,
2019. The Court granted the request, giving Therapure’s until November 10, 2019.

        Defendant’s Statement: Defendant Therapure Biopharma, Inc. (“Therapure” or
“Defendant”) is a Canadian corporation with its principal place of business in Canada. As set
forth in its motion to dismiss (Dkt. 22), the Complaint fails to state claims for promissory
estoppel and unjust enrichment under Fed. R. Civ. P. 12(b)(6), because such claims arise out
         Case 1:19-cv-08119-VEC Document 24 Filed 11/29/19 Page 3 of 7




November 29, 2019
Page 3




of and are related to the same facts that give rise to the breach of contract claim and are
duplicative of that claim. Therefore, Therapure has moved to dismiss the promissory
estoppel and unjust enrichment claims. If the motion is granted, this action will contain a
single claim for breach of contract..

       As to the breach of contract cause of action, Therapure disputes the statements by
Alexion as will be shown.

   2. Statement of Contemplated Motions

        Plaintiff’s Statement: Alexion reserves its right to file a motion pursuant to Fed.
R. Civ. P. 12(b) and/or (c) after it has had the opportunity to review Therapure’s response to
the complaint. Alexion intends to move for summary judgment, if necessary, at the
appropriate time.

        Defendant’s Statement: Therapure has filed a motion to dismiss pursuant to Fed. R.
Civ. P. 12(b)(6) (Dkt. 22). Therapure may file a motion for summary judgment pursuant to
Fed. R. Civ. P. 56. Therapure does not anticipate any other dispositive motion practice at this
time.

   3. Basis for Subject Matter Jurisdiction

       Plaintiff’s Statement: This Court has jurisdiction over the subject matter of this action
and of the parties pursuant to 28 U.S.C. § 1332. The parties are diverse, and the amount in
controversy exceeds the sum of seventy-five thousand dollars, exclusive of interest and costs.

       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b). The Parties have
consented “to the exclusive jurisdiction of the federal courts sitting in New York State” for any
claim.

       Defendant’s Statement: Therapure did not challenge the Court’s venue or subject
matter jurisdiction in its motion to dismiss.

   4. Prospect for Settlement

       The parties are engaged in settlement discussions and hope to resolve the matter in
the near term.
         Case 1:19-cv-08119-VEC Document 24 Filed 11/29/19 Page 4 of 7




November 29, 2019
Page 4




Respectfully submitted,


 Timothy A Diemand                      Jeffrey I. D. Lewis
 Michael L. Kenny                       Victoria V. Corder
 WIGGIN AND DANA LLP                    NORTON ROSE FULBRIGHT US LLP



 By: /s/ Michael L. Kenny               By: /s/ Jeffrey I. D. Lewis________________
         Timothy A Diemand                      Jeffrey I. D. Lewis
         Michael L. Kenny                       Victoria V. Corder

 Counsel for Plaintiff                  Attorneys for Defendant
 Alexion Pharmaceuticals, Inc.          Therapure Biopharma, Inc.



Attachment
           Case 1:19-cv-08119-VEC Document 24 Filed 11/29/19 Page 5 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                        :
                                                                        :
ß´»¨·±² Ð¸¿®³¿½»«¬·½¿´-ô ×²½ò                                           :
                                                                        :    ___-CV-____
                                                                             ïæïç   ðèïïç (VEC)

___________________________________________                             :
                                                                        :      CIVIL CASE
                                             Plaintiff(s),              :   MANAGEMENT PLAN
                           -v-                                          :    AND SCHEDULING
                                                                        :         ORDER
                                                                        :
Ì¸»®¿°«®» Þ·±°¸¿®³¿ô ×²½ò                                               :
                                                                        :
____________________________________________                            :
                                                                        :
                                             Defendant(s).              :
------------------------------------------------------------------------X

        This Civil Case Management Plan is submitted by the parties in accordance with Fed. R.
Civ. P. 26(f)(3).

1.      All parties [consent ______ / do not consent ______]
                                                        È       to conducting all further
        proceedings before a United States Magistrate Judge, including motions and trial.
        28 U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
        consequences. [If all parties consent, the remaining paragraphs need not be completed.
        In addition, they shall submit to the Court a fully executed Notice, Consent, and
        Reference of a Civil Action to a Magistrate Judge, available at
        https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf, within three days of
        submitting this Proposed Case Management Plan and Scheduling Order.]

2.      Except for amendments permitted by Fed. R. Civ. P. 15(a)(1) and this Court’s Individual
        Practices in Civil Cases (“Individual Practices”), amended pleadings may not be filed and
        additional parties may not be joined except with leave of the Court. Any motion to
        amend or to join additional parties shall be filed within ______
                                                                  íð     days from the date of this
        Order. [Absent exceptional circumstances, a date not more than 30 days following the
        initial pretrial conference.]

3.      Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later than
        ______
         ïì      days from the date of this Order. [Absent exceptional circumstances, a date not
        more than 14 days following the initial pretrial conference.]

4.      [If applicable] The plaintiff(s) shall provide HIPAA-compliant medical records release
        authorizations to the defendant(s) no later than _____________________________.
                                                         Ò±¬ ¿°°´·½¿¾´»ò
       Case 1:19-cv-08119-VEC Document 24 Filed 11/29/19 Page 6 of 7



5.   Discovery

                                                            Ó¿®½¸ êô îðîð
     a. All fact discovery shall be completed no later than ______________________.       [A
        date not more than 90 days following the initial pretrial conference, unless the Court
        finds that the case presents unique complexities or other exceptional circumstances.]

     b. All expert discovery, including reports, production of underlying documents, and
                                                        ß°®·´ îïô îðîð
        depositions, shall be completed no later than ______________________.    [Absent
        exceptional circumstances, a date not more than 45 days from the date in paragraph
        5(a) (i.e., the completion of all fact discovery).]

     c. Within two weeks of the date of entry of this Scheduling Order, the parties shall meet
        and confer in person to agree upon a joint plan for meeting the discovery deadlines.

     d. In the case of discovery disputes, the parties should follow Local Civil Rule 37.2 with
        the following modifications: Any party wishing to raise a discovery dispute with the
        Court must first meet and confer in good faith with the opposing party, in person,
        or by telephone, in an effort to resolve the dispute. If this process fails and the
                                         , the parties must jointly call Chambers to schedule a
        joint teleconference with the Court for prompt resolution of the dispute. The Court
        will determine during the teleconference whether additional submissions will be
        required.

6.   Counsel for the parties believe the following alternative dispute resolution mechanisms
     may be helpful in resolving this case (check all that apply):

        ______

        È
        ______     Immediate referral to a Magistrate Judge

        ______
                   discovery

        ______     Referral to a Magistrate Judge after the close of fact discovery

        ______     Other

7.                                 È
     This case [is ______ / is not ______] to be tried to a jury.

8.   Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
     Fed. R. Civ. P. 26(f)(3), are set forth below.
     Ü»º»²¼¿²¬ ¸¿- º·´»¼ ¿ °¿®¬·¿´ ³±¬·±² ¬± ¼·-³·-- Ý±«²¬- ×× ¿²¼ ×××ò Í»» Üµ¬ò îîò
     __________________________________________________________________
     __________________________________________________________________
     __________________________________________________________________
     __________________________________________________________________



                                               2
         Case 1:19-cv-08119-VEC Document 24 Filed 11/29/19 Page 7 of 7



9.     This Order may not be modified or the dates herein extended except by further Order of
       the Court for good cause shown. Unless the Court orders otherwise, parties engaged in
       settlement negotiations must pursue settlement and conduct discovery simultaneously.
       Parties should not assume that they will receive an extension of an existing deadline if
       settlement negotiations fail. Any application to modify or extend the dates herein shall
       be made by written application no later than two business days before the date sought to
                                                               Practices.

10.                                                    Ó¿®½¸ ïíô îðîð
       The next pretrial conference is scheduled for ___________________        ïðæðð ¿ò³ò
                                                                             at _________  in
       Courtroom 443 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New
       York 10007. [Unless otherwise ordered, 10:00 a.m. on the first Friday after the deadline
       for completion of all fact discovery as set forth in paragraph 5(a).]

       By Thursday of the week prior to that conference, the parties shall submit a joint letter
       regarding the status of the case. The letter should include the following information in
       separate paragraphs:
       a. a statement of all existing deadlines, due dates, and/or cut-off dates;

       b. a brief description of any outstanding motions;

       c. a brief description of the status of discovery and of any additional discovery that
          needs to be completed;

       d. a statement describing the status of any settlement discussions and whether the parties
          would like a settlement conference;

       e. a statement of the anticipated length of trial and whether the case is to be tried to a
          jury;

       f. a statement of whether any party anticipates filing a motion for summary judgment or
          a motion to exclude expert testimony;

       g. any other issue that the parties would like to address at the pretrial conference; and

       h. any other information that the parties believe may assist the Court in advancing the
          case to settlement or trial.

Counsel for the Parties:
ñ-ñ Ó·½¸¿»´ Õ»²²§ô É·¹¹·² ¿²¼ Ü¿²¿
____________________________                                 ñ-ñ Ê·½¬±®·¿ Êò Ý±®¼»®ô Ò±®¬±² Î±-» Ú«´¾®·¹¸¬
                                                             _____________________________
Ý±«²-»´ º±® Ð´¿·²¬·ºº
____________________________                                 Ý±«²-»´ º±® Ü»º»²¼¿²¬
                                                             _____________________________

SO ORDERED.

Date: __________________                              _________________________________
      New York, New York                              VALERIE CAPRONI
                                                      United States District Judge


                                                 3
